NO. 12-08-00126-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS

 

§

IN RE: CITY NATIONAL BANK, 
ELIZABETH KING AND§
	ORIGINAL PROCEEDING
JULIE TAYLOR 

RELATORS§





MEMORANDUM OPINION
	On June 11, 2008, this court delivered an opinion conditionally granting the petition for writ
of mandamus filed by City National Bank, Elizabeth King, and Julie Taylor as relators.  That opinion
ordered Respondent, the Honorable Clay Gossett, Judge of the Fourth Judicial District Court of Rusk
County, Texas, to vacate his order dated March 11, 2008 denying Relators' motions to transfer venue
to Gregg County, Texas and, in its stead, issue an order granting the motions.  Subsequently, on
June 24, 2008, Respondent signed an order complying with this court's order and opinion of June 11,
2008.
	All issues attendant to this original proceeding having been disposed of, this mandamus
proceeding has now been rendered moot; therefore, the writ need not issue.  Accordingly, this
original proceeding is dismissed.
  JAMES T. WORTHEN 
									     Chief Justice


Opinion delivered June 25, 2008.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.


(PUBLISH)